Citation Nr: 1531986	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back injury with degenerative joint disease. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to October 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2015 Appellate Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks entitlement to an increased rating for his service-connected low back injury with degenerative joint disease.  

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his low back disability.  In this regard, the Board observes that he was examined by VA in August 2009 and March 2012 in connection with the current claim.  While the Veteran's representative alleges that a new examination is warranted as the evidence of record is outdated, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  However, upon a review of the record, the Board finds that a new examination is necessary in order to reconcile the findings at such VA examinations that the Veteran's low back disability does not result in associated neurological impairment, to include radiculopathy, with his VA treatment records that show MRI findings suggesting nerve involvement.  

Specifically, VA treatment records from the Salisbury and Hickory, North Carolina, VA facilities dated in December 2010 revealed that the Veteran was seen for chronic back pain radiating to the buttocks, burning, and a "sensation [of] giving way in the legs at times."  The examiner noted that the Veteran complained of some degree of pain at the left testicle which could be a urological problem or "some complaining of the radiating symptoms that he has from the lower back."  An X-ray of the lumbar spine revealed minimal spurring and the physician recommended an MRI of the lumbar spine to evaluate for possible stenosis or radicular presentation.  A March 2011 report indicated that an MRI of the lumbar spine revealed neuropathy to both sural sensory nerves in the lower lumbosacral spine, which suggested nerve root compression on the right side of the S1 level.  

Therefore, in light of the Veteran's complaints pertaining to neurological symptoms and objective evidence suggesting nerve root compression on the right side of the S1 level, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his low back disability, to include whether such results in neurological manifestations and, if not, an opinion reconciling such determination with the findings in his VA treatment records.  Allday v. Brown, 7 Vet. App. 517 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from March 2012 to the present, for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from March 2012 to the present from the Salisbury and Hickory VA facilities.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and severity of his low back disability.  The record must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability and specifically comment upon the following:

(A) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees. 

(B) Determine whether the back disability exhibits pain on use, weakened movement, excess fatigability, or incoordination attributable to the service-connected back disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any pain on use, weakened movement, excess fatigability, or incoordination. The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

(C) Identify any neurological manifestations associated with the service-connected low back disorder, to include radiculopathy and/or any associated bladder or bowel impairment. The nature of any neurological signs/symptoms should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe incomplete paralysis or complete paralysis).   If the examiner determines that there is no neurological manifestations associated with the Veteran's low back disability, he or she should reconcile such determination with the findings noted in his VA treatment records, to include the March 2011 MRI showing neuropathy to both sural sensory nerves in the lower lumbosacral spine, which suggested nerve root compression on the right side of the S1 level.

(D) State whether the Veteran has intervertebral disc syndrome. If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period extending from June 2008 forward, specifying the time period involved.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(E) The examiner is also asked to comment on the functional impact of the Veteran's low back disability, if any, on his employment and activities of daily life.

A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




